     RANDY SUE POLLOCK
 1
     Attorney at Law (CSBN 64493)
 2   286 Santa Clara Avenue
     Oakland, CA 94610
 3   Telephone: (510) 763- 9967
     Facsimile: (510) 380-6551
 4   rsp@rspollocklaw.com
 5
     Attorney for Defendant
 6   ERAN BUHBUT

 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10                                       SACRAMENTO DIVISION

11
     UNITED STATES OF AMERICA,                           CASE NO. 17-00232-GEB
12
13                               Plaintiff,
            vs.                                          STIPULATION AND [PROPOSED] ORDER
14                                                       TO CONTINUE SENTENCING
     ERAN BUHBUT,
15                               Defendant.
16
17
18
19          IT IS HEREBY STIPULATED by and between Randy Sue Pollock, counsel for defendant
20   Eran Buhbut, and Assistant United States Attorney Miriam Hinman, that the sentencing presently
21   set for February 28, 2020 be continued to July 10, 2020. This request is based on counsel and Mr.
22   Buhbut’s desire for the court to be able to consider additional information at sentencing. It is also
23   due to counsel’s upcoming trial beginning February 19, 2020, in the EDKY [United States vs.
24   Sarkhosh, CR. 17-118, KKC]. The multi-defendant trial is expected to last five weeks.
25   ///
26   ///
27   ///
28
                                                        1
     U.S. v. BUHBUT, CR. 17-00232-GEB
     STIPULATION AND [PROPOSED] ORDER
     TO CONTINUE SENTENCING
 1          The government and United States Probation Officer Lynda Moore have no objection to
 2   this continuance.
 3          The draft presentence investigation report shall be due no later than May 29, 2020.
 4          Informal objections shall be due no later than June 12, 2020.
 5          The final presentence investigative report shall be due no later than June 19, 2020.
 6          Motions to correct the presentence report shall be due no later than June 26, 2020.
 7          Replies and sentencing memoranda shall be filed no later than July 3, 2020.
 8
 9
     Date: December 14, 2019                                             /s/
10                                                         RANDY SUE POLLOCK
11                                                         Attorney for Defendant
                                                           Eran Buhbut
12
     Date: December 14, 2019                                              /s/
13                                                         MIRIAM HINMAN
14                                                         Assistant United States Attorney

15
16   IT IS SO ORDERED:
17
18   Dated: December 16, 2019

19
20
21
22
23
24
25
26
27
28
                                                       2
     U.S. v. BUHBUT, CR. 17-00232-GEB
     STIPULATION AND [PROPOSED] ORDER
     TO CONTINUE SENTENCING
